DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,271,603.
Although the claims at issue are not identical, they are not patentably distinct from each other because:  Independent claim 1 of the instant application is merely broader than patent claim 1, and thus is not patentably distinct therefrom. Application claims 2-6 recite the same subject matter as patent claims 2-6.  Independent claim 14 of the instant application is merely broader than patent claim 1, and thus is not patentably distinct therefrom.  Application claims 15-20 recite the same subject matter as in patent claims 1-5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is confusing in reciting “the at least one vents to form at least one apertures” (line 7).  The plurals/singular of the vents and apertures are not consistent and thus it is unclear whether plural or “at least one” is being claimed.  E.g. line 2 recites “at least one vent” (which encompasses there being only one vent) while line 7 recites “vents” plural (which appear to require plural vents).  Also, “at least one” of “at least one apertures” appears to encompass only one, however “apertures” is plural.  Additionally, the recitation “the at least one channel…overlaps with the at least one vents to form at least one apertures” (lines 6-7) is confusing because it appears to encompass that a single channel overlaps plural vents to form plural apertures.  The plural/singular use of the terms (channel, vent, aperture) should be consistent in order to clearly set forth whether “at least one” or plural such elements are being claimed.
	Claim 4 is indefinite in reciting a surface of “reduced friction” since it is unclear what respect to what it is “reduced”.

	Claim 16 is rendered indefinite by the recitation of “the exterior surface” of the inner liner, since this recitation lacks proper antecedent basis.
Claim 19 recites “the exterior surface” of the inner liner without proper antecedent basis.
	Claim 19 is indefinite in reciting a surface of “reduced friction” since it is unclear what respect to what it is “reduced”.
Claim 20 recites “the exterior surface” of the inner liner without proper antecedent basis.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schimpf (US 2012/0060251).
Schimpf discloses a method of preventing non-contact brain injuries as in claim 7, comprising: providing a helmet (6), the helmet including:
an outer liner (7) having an interior surface (see Fig. 3); and
an inner liner (8) composed of an elastically deformable material (the materials described in paragraph 0009 are elastically deformable, e.g. EPP) and slidably coupled to the interior surface of the outer liner (Figs. 3-4 and paragraphs 0007, 0031, 0053-0054; paragraphs 0007 and 0054 in particular describe such sliding movement), the inner liner having an exterior surface (Figs. 3-4); distributing energy of an impact around the head of a user of the helmet by:
elastically deforming the inner liner along the interior surface of the outer liner in response to rotation of the outer liner relative to the inner liner caused by an impact to the helmet [0007, 0014, 0030, 0053-0054];
wherein the elastic deformation of the inner liner of the helmet absorbs energy and the rotation of the outer liner with regard to the inner liner disperses rotational energy from the impact to the helmet, thereby preventing forces from acting upon the user’s head [0006, 0007, 0014, 0030, 0053-0058].
Regarding claim 9, in the embodiment of Figs. 22-25 of Schimpf, layers 7,10 together form an outer liner as claimed, and layer 8 forms an inner liner as claimed (see Figs. 22-25).  The interior surface of the outer liner comprises at least one ridge (28) 
Regarding claim 10, Schimpf discloses the inner liner is directly coupled to the interior surface of the outer liner through at least one return spring (see para. 0017 which discloses use of a spring shock absorber system to return the system to the starting position), the at least one return spring composed of an elastomer material (the rubber band disclosed in para. 0017 is a spring composed of elastomer material as claimed).
Regarding claim 11, the outer liner comprises at least one chin bar anchor (see Fig. 22, wherein the outer liner is formed by layers 7,10 combined, and the outer liner 7/10 comprises a chin bar anchor 28; Figs. 22 and 24; also see paras. 0028-0029 and 0064).
Regarding claim 12, the layers of Schimpf are not attached in a sealed manner over their entire surface (e.g. 0014 discloses the intermediate layer at “sites” between the inner and outer liners; also see para. 0017, 0054, 0063 and Figs. 3-4, 6-9, 12-15 and 21) and therefore an air gap would necessarily be formed between the layers, the size of the air space depending upon the position of the layers as affected by a load or impact.  It is the examiner’s position that the air gap would be between a majority of the exterior surface of the inner liner and the interior surface of the outer liner per the description of the relationship of the layers to one another (paras. 0017, 0054, 0063; Figs. 3-4, 6-9, 12-15) and when under certain forces (or lack thereof) since the positioning of the layers with respect to each other is movable.

Claims 7 and 10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lowe (US 2015/0157083).
The applied reference has a common applicant with the instant application. 
Based upon the publication date of June 11, 2015, it constitutes prior art under 35 U.S.C. 102(a)(1). Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claim 7, Lowe discloses a method of preventing non-contact brain injuries, comprising: providing a helmet (50), the helmet including:
an outer liner (78) having an interior surface (Fig. 3 and para. 0045); and
an inner liner (82) composed of an elastically deformable material (see paragraph 0007 disclosing elastically deformable materials for this layer, e.g. EPP) and slidably coupled to the interior surface of the outer liner (Fig. 3 and para. 0046), the inner liner having an exterior surface (see Fig. 3); distributing energy of an impact around the head of a user of the helmet by:

Regarding claim 10, Lowe discloses the inner liner is directly coupled to the interior surface of the outer liner through at least one return spring (87) (see Fig. 3), the at least one return spring composed of an elastomer material [0050]. That is, the padding snap 87 forms a return spring as claimed, and the elastic, springy rubber material disclosed in para. 0050 forms a spring made of elastomer material as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schimpf (US 2012/0060251) in view of McInnis et al (US 2013/0254978).
Regarding claim 1, Schimpf discloses a helmet, comprising:
an outer liner (7) having an interior surface (see Fig. 3);

wherein the inner liner is elastically deformable along the interior surface of the outer liner in response to rotation of the outer liner relative to the inner liner caused by an impact to the helmet [0007, 0053-0054].
Schimpf does not disclose at least one vent passing through the outer liner and at least one channel passing through the inner liner, as in claim 1, however this structure is well known.  McInnis et al disclose a helmet having an outer shell 20, a shock absorbing layer 100, and a liner portion 200, the inner layers being movable relative to the outer layer for absorption of linear and/or rotational forces during an impact [0010, 0015, 0061, 0063-0064].  The layers have openings (40, 110, 215) which provide air ventilation of the helmet [0047], the openings being aligned to form a apertures from outside the helmet to inside the helmet as claimed (paras. 0047-0048; Figs. 1-2 and 4-9). The opening 215 through the inner liner portion 200 forms a channel as claimed, which overlaps with a vent 110 through the shock absorbing liner 100 to form an aperture through the helmet as claimed (paras. 0047-0048; Figs. 1 and 4-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide aligned openings/channels in the inner and outer liner of Schimpf in order to provide air ventilation for the helmet as taught by McInnis.

Regarding claim 4, Schimpf discloses at least one of the interior surface of the outer liner and the exterior surface of the inner liner comprises a surface of reduced friction (see para. 0014, disclosing that a layer of various friction coefficients may be provided between the outer and inner liners, which therefore may be considered to form the interior surface of the outer liner or the exterior surface of the inner liner).  Schimpf discloses that this material is used “to achieve various friction coefficients”, which would necessarily comprise a “reduced” friction (per claim 4 as well as understood) relative to a greater friction.
Regarding claim 5, the layers of Schimpf are not attached in a sealed manner over their entire surface (e.g. 0014 discloses the intermediate layer at “sites” between the inner and outer liners; also see para. 0017, 0054, 0063 and Figs. 3-4, 6-9, 12-15 and 21) and therefore an air gap would necessarily be formed between the layers, the size of the air space depending upon the position of the layers as affected by a load or impact.  It is the examiner’s position that the air gap would be between a majority of the exterior surface of the inner liner and the interior surface of the outer liner per the description of the relationship of the layers to one another (paras. 0017, 0054, 0063; 
Regarding claim 6, Schimpf discloses that the liners have differing densities [0008-0009], but does not disclose the specific value of the density of the outer or inner liner.  It is within the ordinary skill in the art, however, to select the optimal density depending upon the desired degree of impact protection and the type of protection required.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the outer liner with a density greater than 100g/L and the inner liner with a density less than 70g/L in the helmet of Schimpf since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 14, Schimpf discloses a helmet, comprising at least one flexible inner energy management liner (8) shaped to interface with an outer liner (7) along a pseudo-spherical surface (Figs. 3-4), wherein the inner liner includes an elastically deformable material [0009] and is slidably coupled to the interior surface of the outer liner (Figs. 3-4; paragraphs 0007, 0031, 0053-0054).
Schimpf does not disclose at least one vent passing through the outer liner and at least one channel passing through the inner liner, as in claim 14, or a plurality of such apertures as in claim 15, however this structure is well known. McInnis et al disclose a helmet having an outer shell 20, a shock absorbing layer 100, and a liner portion 200, the inner layers being movable relative to the outer layer for absorption of linear and/or rotational forces during an impact [0010, 0015, 0061, 0063-0064].  The layers have 
Regarding claim 17, in the embodiment of Figs. 22-25 of Schimpf, layers 7,10 together form an outer liner as claimed, and layer 8 forms an inner liner as claimed (see Figs. 22-25).  The interior surface of the outer liner comprises at least one ridge (28) proximate an edge of the inner liner (see Figs. 22-25), wherein the inner liner is directly coupled to the at least one ridge (see Figs. 22-25; para. 0064).
Regarding claim 18, Schimpf discloses the inner liner is directly coupled to the interior surface of the outer liner through at least one return spring (see para. 0017, which discloses use of a spring shock absorber system to return the system to the starting position), the at least one return spring composed of an elastomer material (the rubber band disclosed in para. 0017 is a spring composed of elastomer material as claimed).
Regarding claim 19, Schimpf discloses at least one of the interior surface of the outer liner and the exterior surface of the inner liner comprises a surface of reduced 
Regarding claim 20, the layers of Schimpf are not attached in a sealed manner over their entire surface (e.g. 0014 discloses the intermediate layer at “sites” between the inner and outer liners; also see para. 0017, 0054, 0063 and Figs. 3-4, 6-9, 12-15 and 21) and therefore an air gap would necessarily be formed between the layers, the size of the air space depending upon the position of the layers as affected by a load or impact.  It is the examiner’s position that the air gap would be between a majority of the exterior surface of the inner liner and the interior surface of the outer liner per the description of the relationship of the layers to one another (paras. 0017, 0054, 0063; Figs. 3-4, 6-9, 12-15) and when under certain forces (or lack thereof) since the positioning of the layers with respect to each other is movable.

Claims 1-6, 8, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schimpf (US 2012/0060251) in view of Broersma (US 5,309,576).
Regarding claim 1, Schimpf discloses a helmet, comprising:
an outer liner (7) having an interior surface (see Fig. 3);
an inner liner (8) composed of an elastically deformable material (the materials described in paragraph 0009 are elastically deformable, e.g. EPP) and slidably coupled 
wherein the inner liner is elastically deformable along the interior surface of the outer liner in response to rotation of the outer liner relative to the inner liner caused by an impact to the helmet [0007, 0053-0054].
Schimpf does not disclose at least one vent passing through the outer liner and at least one channel passing through the inner liner, as in claim 1, however this structure is well known.  Broersma discloses a helmet having multiple layers (col. 1, lines 6-9; col. 3, lines 7-65) and including at least one vent passing through the outer layer (48) and at least one channel passing through the inner layer (27) (vent opening 25 in Fig. 3 passes through both the outer layer and inner layer, forming a vent on the outer layer and a channel in the inner layer as claimed; Fig. 3) wherein the at least one channel (portion of 25) at least partially overlaps with the at least one vents (other portion of 25) to form at least one aperture from outside the helmet to inside the helmet (see Fig. 3).  Schimpf discloses that this opening through the layers of the helmet provides ventilation for the helmet (col. 1, lines 13-15; col. 3, lines 11-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide aligned openings/channels in the inner and outer liner of Schimpf in order to provide ventilation for the helmet as taught by Broersma.
As to claim 2, Broersma discloses a plurality of through vents (25 in Fig. 3, 59 in Fig. 6, 83 in Fig. 10; see Fig. 12 and col. 3, lines 64-65) and a plurality of through channels (lower portion of 25 in Fig. 3, 59 in Fig. 6, 83 in Fig. 10; see Fig. 12 and col. 3, 
Regarding claim 3, Schimpf discloses the inner liner is directly coupled to the interior surface of the outer liner through at least one return spring (see para. 0017 which discloses use of a spring shock absorber system to return the system to the starting position), the at least one return spring composed of an elastomer material (the rubber band disclosed in para. 0017 is a spring composed of elastomer material as claimed).

Regarding claim 5, the layers of Schimpf are not attached in a sealed manner over their entire surface (e.g. 0014 discloses the intermediate layer at “sites” between the inner and outer liners; also see para. 0017, 0054, 0063 and Figs. 3-4, 6-9, 12-15 and 21) and therefore an air gap would necessarily be formed between the layers, the size of the air space depending upon the position of the layers as affected by a load or impact.  It is the examiner’s position that the air gap would be between a majority of the exterior surface of the inner liner and the interior surface of the outer liner per the description of the relationship of the layers to one another (paras. 0017, 0054, 0063; Figs. 3-4, 6-9, 12-15) and when under certain forces (or lack thereof) since the positioning of the layers with respect to each other is movable.
Regarding claim 6, Schimpf discloses that the liners have differing densities [0008-0009], but does not disclose the specific value of the density of the outer or inner liner.  It is within the ordinary skill in the art, however, to select the optimal density depending upon the desired degree of impact protection and the type of protection required.  It would have been obvious to one of ordinary skill in the art before the In re Aller, 105 USPQ 233.
Regarding claim 8, Schimpf does not disclose a plurality of vents passing through the outer liner and a plurality of channels passing through the inner liner, however this structure is well known.  Broersma discloses a helmet having multiple layers (col. 1, lines 6-9; col. 3, lines 7-65) and including a plurality of vents passing through the outer layer (48) and a plurality of channels passing through the inner layer (27) (vent opening 25 in Fig. 3 passes through both the outer layer and inner layer, forming a vent on the outer layer and a channel in the inner layer as claimed; Fig. 3) wherein the channel (portion of 25) at least partially overlaps with the vent (other portion of 25) to form at least one aperture from outside the helmet to inside the helmet (see Fig. 3).  Schimpf discloses that the openings through the layers of the helmet provides ventilation for the helmet (col. 1, lines 13-15; col. 3, lines 11-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide aligned openings/channels in the inner and outer liner of Schimpf in order to provide ventilation for the helmet as taught by Broersma. Additionally, Broersma discloses the vents and channels are beveled (see tapered shape shown in Figs. 3, 6, and 10).  Broersma discloses that the tapered shape of the openings increases the load lateral transfer effect (col. 3, lines 55-61; col. 4, lines 20-32, 42-43 and 46-51), increasing the strength of the helmet (col. 4, lines 50-51).  One of routine skill in the art would 
	Regarding claim 14, Schimpf discloses a helmet, comprising at least one flexible inner energy management liner (8) shaped to interface with an outer liner (7) along a pseudo-spherical surface (Figs. 3-4), wherein the inner liner includes an elastically deformable material [0009] and is slidably coupled to the interior surface of the outer liner (Figs. 3-4; paragraphs 0007, 0031, 0053-0054).
Schimpf does not disclose at least one vent passing through the outer liner and at least one channel passing through the inner liner, as in claim 14, however this structure is well known.  Broersma discloses a helmet having multiple layers (col. 1, lines 6-9; col. 3, lines 7-65) and including a plurality of vents passing through the outer layer (48) and a plurality of channels passing through the inner layer (27) (vent opening 25 in Fig. 3 passes through both the outer layer and inner layer, forming a vent on the 
 	Regarding claim 16, Broersma discloses the vents and channels are beveled (see tapered shape shown in Figs. 3, 6, and 10).  Broersma discloses that the tapered shape of the openings increases the load lateral transfer effect (col. 3, lines 55-61; col. 4, lines 20-32, 42-43 and 46-51), increasing the strength of the helmet (col. 4, lines 50-51).  One of routine skill in the art would recognize that using an opening of such a shape within the layers 7,8 of Schimpf would provide ventilation while also providing advantageous load transfer/strength. By providing an opening of such shape (such as that shown in Fig. 10 of Broersma) extending through the layers 7,8 of Schimpf, the vent would be beveled at the interior surface of the outer liner and beveled at the exterior surface of the inner liner, due the opening 83 of Broersma shaped as shown in Fig. 10, extending through the layers 7,8 of Schimpf; that is, the lower part 82a/82b forming a beveled channel in the inner liner 8 of Schimpf and the upper part 81a/81b forming a beveled vent in the outer liner 7 of Schimpf.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the beveled (tapered) vents/channels of Broersma in the liners of Schimpf in order to 
Regarding claim 17, in the embodiment of Figs. 22-25 of Schimpf, layers 7,10 together form an outer liner as claimed, and layer 8 forms an inner liner as claimed (see Figs. 22-25).  The interior surface of the outer liner comprises at least one ridge (28) proximate an edge of the inner liner (see Figs. 22-25), wherein the inner liner is directly coupled to the at least one ridge (see Figs. 22-25; para. 0064).
Regarding claim 18, Schimpf discloses the inner liner is directly coupled to the interior surface of the outer liner through at least one return spring (see para. 0017, which discloses use of a spring shock absorber system to return the system to the starting position), the at least one return spring composed of an elastomer material (the rubber band disclosed in para. 0017 is a spring composed of elastomer material as claimed).
Regarding claim 19, Schimpf discloses at least one of the interior surface of the outer liner and the exterior surface of the inner liner comprises a surface of reduced friction (see para. 0014, disclosing that a layer of various friction coefficients may be provided between the outer and inner liners, which therefore may be considered to form the interior surface of the outer liner or the exterior surface of the inner liner).  Schimpf discloses that this material is used “to achieve various friction coefficients”, which would necessarily comprise a “reduced” friction (per claim 19 as well as understood) relative to a greater friction.
Regarding claim 20, the layers of Schimpf are not attached in a sealed manner over their entire surface (e.g. 0014 discloses the intermediate layer at “sites” between .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schimpf (US 2012/0060251).
Schimpf discloses a method as in claim 7 and teaches that the liners have differing densities [0008-0009], however Schimpf does not disclose the specific value of the density of the outer or inner liner.  It is within the ordinary skill in the art, however, to select the optimal density depending upon the desired degree of impact protection and the type of protection required.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the outer liner with a density greater than 100g/L and the inner liner with a density less than 70g/L in the helmet of Schimpf since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references on attached PTO-892 which disclose helmets having structures similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732